eon DW NA BW DN

FPHHAH HP BPW WWW WWWWWWNNNNNNNYN NN

 

 

The Honorable Barbara Jacobs Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SNOHOMISH COUNTY,
Plaintiff,

V.

ALLIED WORLD NATIONAL ASSURANCE
COMPANY, ARROWOOD INDEMNITY
COMPANY (f/k/a ROYAL INDEMNITY
COMPANY), BERKLEY NATIONAL
INSURANCE COMPANY, CLARENDON
NATIONAL INSURANCE COMPANY, CRUM
& FORSTER SPECIALTY INSURANCE
COMPANY, ENDURANCE AMERICAN
INSURANCE COMPANY, EVEREST
NATIONAL INSURANCE COMPANY,
FIREMAN’S FUND INSURANCE COMPANY
OF WISCONSIN, THE INSURANCE
COMPANY OF THE STATE OF
PENNSYLVANIA, INSURANCE COMPANY
OF THE WEST, LEXINGTON INSURANCE
COMPANY, NATIONAL CASUALTY
COMPANY, THE PRINCETON EXCESS &
SURPLUS LINES INSURANCE COMPANY
and STARR INDEMNITY & LIABILITY
COMPANY,

Defendants.

 

 

STIPULATION AND ORDER OF
DISMISSAL - 1
No. 2:16-cv-00063-BJR

NO. 2:16-cv-00063-BJR

STIPULATION AND ORDER OF
DISMISSAL

GORDON TILDEN THOMAS & CORDELL LLP
600 University Street, Suite 2915
Seattle, WA 98101
Phone (206) 467-6477
Fax (206) 467-6292

 
com NM BW DY

HBRHH HA HWW WW WWW WW WNONNYN NN NN DNDN DD ee BR eS HS HS Se ee
MPWN HK TO MANAADUNABWNK DO WOAITAUAARPWNKH DO WAAITAANMABRWHNHOK CW

 

 

STIPULATION
Snohomish County filed this suit against its insurers, seeking coverage for several
underlying lawsuits arising out of the March 2014 Oso Landslide. Specifically, the County was
initially named a defendant in the following underlying litigation:
e Pzonka v. Snohomish Cnty., King Cnty. Super. Ct. No. 14-2-18401-8 SEA (filed July 1,
2014);
e Ward v. Snohomish Cnty., King Cnty. Super. Ct. No. 14-2-29255-4 SEA (filed Oct. 24,
2014);
e Regelbrugge v. Washington, King Cnty. Super. Ct. No. 15-2-01672-5 SEA (filed Jan. 21,
2015); and
e Lester v. Snohomish Cnty., King Cnty. Super. Ct. No. 15-2-02098-6 SEA (filed Jan. 26,
2015).
(“Oso I”),
In March 2017, three additional lawsuits were filed against the County arising out of the
same circumstances:
e Bellomo etal. v. Snohomish County et. al., King Cnty. Super. Ct. No. 17-2-06738-5 SEA
(filed March 21, 2017);
e McPherson et al. v. Snohomish County et al., King Cnty. Super. Ct. No. 17-2-06726-1
SEA (filed March 21, 2017); and
e Hadaway, et al. v. Snohomish County et al., King Cnty. Super. Ct. No. 17-2-06751-2

SEA (filed March 21, 2017).

(“Oso IT”).
STIPULATION AND ORDER OF GORDON TILDEN THOMAS & CORDELL LLP
DISMISSAL - 2 600 University Street, Suite 2915

No. 2:16-cv-00063-BJR Seattle, WA 98101

Phone (206) 467-6477
Fax (206) 467-6292

 
CoM NN BR WN

BRRARR RR WWWWWWWWWWNNNNNNNNNNE See eee eee
ABWN—- DO OAIADMHAHWNHe TOA AIN NM BWNHYO——- DTwoO AAA UN BWP Orv

 

 

As set forth in the parties’ status report dated June 27, 2019 (Dkt. No. 255), the
Washington Supreme Court denied the petitions for review of the Oso I cases, ending those
actions. Additionally, following the Supreme Court’s decisions, the remaining parties in the Oso
II cases stipulated to the dismissal of those actions. As a result, the underlying claims for which
the County sought insurance coverage in this action have been fully resolved.

Accordingly, the undersigned parties stipulate and agree that all claims asserted in this
matter related to the County’s insurance coverage for the claims that were or could have been
brought by the plaintiffs in Oso I and II have been resolved and may be dismissed with prejudice
and without an award of costs or fees to any party. It is expressly understood and agreed that the
preclusive effect of this dismissal does not extend beyond the insurance claims for the Oso I and

Oso II cases.

DATED this 12th day of September, 2019.

 

 

 

 

 

 

 

GORDON TILDEN THOMAS & MARK ROE, PROSECUTING

CORDELL, LLP ATTORNEY

By s/Chelsey L. Mam By s/Joseph B. Genster
Franklin D. Cordell, WSBA #26392 Joseph B. Genster, WSBA 14968
Chelsey L. Mam, WSBA #44609 Michael C. Held, WSBA #19696
Michael Brown, WSBA #45618 Deputy Prosecuting Attorneys
Gregory D. Pendleton, WSBA #38361 Snohomish County Prosecuting Attorney
Special Deputy Prosecuting Attorneys Civil Division
for Plaintiff Snohomish County Robert J. Drewel Bldg., 7th Floor
600 University Street, Suite 2915 3000 Rockefeller Ave., M/S 504
Seattle, Washington 98101 Everett, WA 98201-4046
feordell@gordontilden.com joseph. genster@co.snohomish.wa.us
cmam@gordontilden.com mheld@co.snohomish.wa.us
mbrown@gordontilden.com
gpendleton@gordontilden.com Attorneys for Plaintiff Snohomish County

 

Attorneys for Plaintiff Snohomish County

STIPULATION AND ORDER OF GORDON TILDEN THOMAS & CORDELL LLP
DISMISSAL - 3 600 University Street, Suite 2915
No. 2:16-cv-00063-BJR. Seattle, WA 98101

Phone (206) 467-6477
Fax (206) 467-6292

 
19

29
30
3]
32
33
34
35
36
37
38
39
40)
4]
42
43
44
45

 

 

CLYDE & CO US, LLP

By s/Alexander Potento
Alexander Potente, WSBA #48858
Lennell T. McCallum*
101 2nd Street, Suite 2400
San Francisco, CA 94105
alex.potente@clydeco.us
Lenell.mccallum@clydeco.us
* Admitted Pro Hac Vice

Attorneys for Defendant Arrowood
Indemnity Company

CLYDE & CO US, LLP

By s/ Robert A. Meyers
Robert A. Meyers, WSBA #24846
701 Fifth Avenue, Ste 4200
Seattle, WA 98104
Bob.Meyers@clydeco.us

Lawrence Klein*

Robinson & Cole LLP

666 Third Avenue, 20th Floor
New York, NY 10017
Iklein@rc.com

*Admitted Pro Hac Vice

Attorneys for The Insurance Company of
the State of Pennsylvania

DLA PIPER LLP (US)

By s/Anthony Todaro
Anthony Todaro, WSBA #30391
701 Fifth Avenue, Suite 7000
Seattle, WA 98104
Anthony.todaro@dlapiper.com

Michael P. Murphy*

STIPULATION AND ORDER OF
DISMISSAL - 4
No. 2:16-cv-00063-BJR

MERRICK, HOFSTEDT & LINDSEY, P.S.

By_s/David S. Cottnair
David S. Cottnair, WSBA #28206
3101 Western Avenue, Suite 200
Seattle, WA 98121
dcottnair@mhlseattle.com

Attorneys for Defendant Insurance Company
of the West

MURPHY, PEARSON, BRADLEY &
FEENEY

By s/Nicholas C. Larson
Nicholas C. Larson, WSBA #46034
88 Kearny Street, 10th Floor
San Francisco, CA 98108

nlarson@mpbf.com

Mark T. Whitford, Jr.*

Anthony J. Piazza*

Barclay Damon, LLP

2000 HSBC Plaza

100 Chestnut Street

Rochester, NY 14604
mwhitford@barclaydamon.com;:
apiazza(@barclaydamon.com
*Admitted Pro Hac Vice

Attorneys for Defendant Everest National
Insurance Company

GORDON TILDEN THOMAS & CORDELL LLP
600 University Street, Suite 2915
Seattle, WA 98101
Phone (206) 467-6477
Fax (206) 467-6292

 
BDrnIDND MA PWN

BHA HA HWW WWW WW WW WNNNNN NN DW DN HS eH Re eS Se eee
APWNH TO WM TIADMNBPWNYKH$ DUO WAYAANAMABWNKH DO COATAMNRWNHNHK COV”

 

 

R. Brian Seibert*

DLA Piper LLP (US)

1251 Avenue of the Americas
New York, NY 10020
Michael.murphy@dlapiper.com
Brian.seibert@dlapiper.com
*4dmitted Pro Hac Vice

Attorneys for Defendant Starr Indemnity &
Liability Company

STIPULATION AND ORDER OF
DISMISSAL - 5
No. 2:16-cv-00063-BJR

GORDON TILDEN THOMAS & CORDELL LLP
600 University Street, Suite 2915
Seattle, WA 98101
Phone (206) 467-6477
Fax (206) 467-6292

 
on N NB WN —

PHA HS BPW WW WWWWWWWNNNNNNNNND PS Se HS ee Eee
NPWNH DO WAAIADNAHPWNY § DO AWAAITNAMABWNK DO WAAIAUNRWNK CO

 

 

ORDER
Pursuant to the above stipulation, IT IS HEREBY ORDERED that all claims between
Snohomish County and the Defendant Insurers arising from the County’s claim for insurance
coverage for the Oso I and Oso II litigation are DISMISSED WITH PREJUDICE, Each party
shall bear its own costs and fees incurred.

DATED this 12th day of September, 2019.

Laan] | (oa the LY.

Hon. Barbara reds $ Rothstein
United States District Court Judge

STIPULATION AND ORDER OF GORDON TILDEN THOMAS & CORDELL LLP
DISMISSAL - 6 600 University Street, Suite 2915
No. 2:16-cv-00063-BJR Seattle, WA 98101

Phone (206) 467-6477
Fax (206) 467-6292

 
